DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 28 May 2021 in response to the Final Office action mailed 4 March 2021, has been entered and fully considered. As per Applicant’s filed claim amendments claims 1-2 and 7-11 are pending, wherein: claim 1 has been amended, claims 2 and 7-9 are as originally filed, claims 10-11 are new, and claims 3-6 have been cancelled by this and/or previous amendment(s). 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 May 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 March 2021 was filed after the mailing date of the Final Office action on 4 March 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. It is noted that two IDS were submitted on 8 March 2021 and appear to be duplicates. As such, one was considered and one was not considered by the Examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaitani et al. (US PGPub 2003/0032715) in view of Kawase et al. (US 5,753,362) and further in view of Joly et al. (US PGPub 2014/0007887).
	Regarding claims 1 and 8-9, Sakaitani teaches acrylic pressure-sensitive adhesives comprising an acrylic copolymer (abstract) comprising an acrylic alkyl ester 
	Sakaitani is silent to the sheet satisfying the relational expression -0.04 ≤(np-nf)≤0.04. However, Kawase teaches similar pressure-sensitive adhesive sheets (abstract; col 6 ln 45-60) comprising a base (meth)acrylic copolymer resin and further comprising solid filler particles (abstract).  Kawase further teaches the sheets can be imparted with desired functions such as conductivity, flame retardance and colorability (col 6 ln 45-60) via the selection of appropriate fine solid particles (col 19 ln12 to col 21 ln 40; col 27 ln 23-35), including powders of silica (col 19 ln 14-22).  Kawase teaches that if high transparency is desired, the refractive index of the particles should be near that of the base acrylic polymer (col 19 ln 35-39), wherein the refractive index of the particles Np and the refractive index of the resin matrix Nm satisfies the relationship |Nm-Np|≤ 0.05 (col 19 ln 40-43). Kawase and Sakaitani are analogous art and are combinable because they are concerned with the same field of endeavor, namely acrylic resin based pressure-sensitive adhesives further comprising filler particles. At the time of filing a person having ordinary skill in the art would have found it obvious to include the conductive particles of Kawase, selected to satisfy the refractive index 
	Sakaitani further teaches the acrylic copolymer (abstract) comprising an acrylic alkyl ester monomer containing no aromatic ring ([0012]), a monomer containing an aromatic ring ([0013]), and optional modifying monomer(s) ([0013]-[0021]). Sakaitani teaches the monomer containing an aromatic group is present from about 40 to 90 wt% ([0024]-[0025]) and can be any appropriate monomer ([0013]) present for the purpose of achieving the desired refractive index of from 1.50 to 1.55 ([0024]). Sakaitani does not specifically teach one of fluorene-based (meth)acrylate, phenylphenol (meth)acrylate or benzyl (meth)acrylate, wherein a homopolymer thereof has a refractive index of 1.50 or higher. Joly teaches similar base (meth)acrylic copolymer pressure sensitive adhesives comprising the monomer combination of a) at least one high Tg monomer, preferably aryl compounds, and b) at least one alkyl ester monomer, and further optional functional monomers ([0068; [0071]). Joly teaches the a) at least one high Tg monomers are preferably aryl (meth)acrylate monomers including benzyl methacrylate and preferably fluorene meth(acrylates) and teaches combinations thereof ([0075]-[0076]). Joly teaches the incorporation of the high Tg monomers will raise the glass transition temperature of the resulting copolymer adhesive to ≥20°C and result in copolymers suitable as pressure sensitive adhesives ([0068]-[0074]). Joly and Sakaitani are 
While Joly does not specifically teach that a homopolymer of benzyl methacrylate or of fluorene (meth)acrylate each has a refractive index of 1.50 or higher, it is noted that the instant original specification states that benzyl (meth)acrylate and fluorene (meth)acrylate are starting monomers whose homopolymer is a highly refractive polymer having a refractive index of 1.50 or higher (instant original specification, pages 13-14 @ [0042]-[0043]). A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or 
	Regarding claim 2, Sakaitani in view of Kawase and Joly render obvious the sheets set forth above and Sakaitani further invites the inclusion of fillers such as powdery silica (see above). Sakaitani is silent to the amount thereof. However, Kawase teaches the particles are present from 15 to 55 vol% of the resin in order to obtain a mixture having a suitably cast-able viscosity (col 21 ln 33-40; examples Table 1, 200 parts particles per 100 parts resin) and desired conductivity, flame retardancy and/or colorability (col 19). At the time of filing a person having ordinary skill in the art would have been motivated to incorporate the amounts of particles taught by Kawase in the composition of Sakaitani and would have been motivated to do so as Sakaitani invites the inclusion of powdery fillers and further as Kawase teaches the aforementioned amount allows for a mixture having a cast-able viscosity. 
	Regarding claim 7, Sakaitani in view of Kawase and Joly renders obvious the sheets set forth above and Sakaitani further invites the inclusion of fillers such as powdery silica (see above). Sakaitani does not specifically teach a hydrated metal compound. However, Kawase teaches both that aluminum hydroxide is a preferred solid particle as it imparts flame retardancy (col 19 ln 44-46) and that aluminum hydroxide and silica are equivalent and interchangeable solid particles suitable for inclusion into pressure-sensitive adhesive resins (col 19 n 12-23). As such, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the aluminum hydroxide of Kawase in the composition of Sakaitani, motivation stemming from the 
Additionally, in view of Kawase's recognition that silica and aluminum hydroxide are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute the silica of Sakaitani with the aluminum hydroxide of Kawase and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable (See In re Ruff 118 USPQ 343 (CCPA 1958; MPEP 2144.06).
	Regarding claim 10, Sakaitani in view of Kawase and Joly renders obvious the sheets set forth above. Sakaitani teaches the resulting acrylic copolymers have refractive indexes of 1.5 or higher ([0010]), and teaches that the refractive index is dependent upon the copolymerization proportion of the aromatic ring containing monomer, which when present from 40 to 90 wt% of all monomer components results in copolymers having a refractive index of from 1.50 to 1.55 ([0024]). 
	Sakaitani teaches the aromatic ring monomer is present from about 40 to 90 wt%. It is noted that 90 wt% and/or about 90 wt% is substantially close to “greater than 90 wt%”. Further, Joly teaches that in copolymers containing alkyl(meth)acrylic acid ester monomers, the amount of the high Tg aryl monomer is optimized/varied in order to obtain the desired glass transition temperature of the resulting copolymer, wherein the lower the Tg of the high Tg monomer the greater the amount is needed to obtain the desired glass transition temperature ([0093]; Table; claims) including amounts of 90 
	Regarding claim 11, Sakaitani in view of Kawase and Joly renders obvious the sheets set forth above. Sakaitani teaches the resulting acrylic copolymers have refractive indexes of 1.5 or higher ([0010]). The broad teaching of Sakaitani of 1.5 or higher substantially overlaps with and renders taught the claimed 1.56 or higher and 1.65 or lower.
	Further, Sakaitani in view of Joly renders obvious the copolymer as set forth in claim 1 above. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).

Response to Arguments/Amendments 
	The 35 U.S.C. 103 rejection of claims 1-2 and 7-9 as unpatentable over Sakaitani et al. (US PGPub 2003/0032715) in view of Kawase et al. (US 5,753,362) is withdrawn as a result of Applicant’s filed claim amendments. Note the new grounds of rejection as unpatentable over Sakaitani in view of Kawase and further in view of Joly (US PGPub 2014/0007887). Applicant’s arguments (Remarks, pages 4-5) are moot in view of the new grounds of rejection set forth above. 

Regarding Applicant’s statement (Remarks page 2) that amendments to the drawings have been submitted: the Examiner notes that no such amendment has been submitted with the reply of 28 May 2021. It is not clear if the statement was made in error or if Applicant did intend to submit replacement drawings. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/           Primary Examiner, Art Unit 1767